In related child custody proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Westchester County (Cooney, J.), entered July 14, 2006, which dismissed his petitions in proceeding Nos. 1 and 2 and the petitions of Melissa D. Hall-Rawles in proceeding Nos. 3 and 4 for custody of the subject child on the ground that New York is an inconvenient forum.
Ordered that the father’s appeal from so much of the order as dismissed the petitions of Melissa D. Hall-Rawles in proceeding Nos. 3 and 4 for custody of the subject child is dismissed, as he is not aggrieved by that portion of the order (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contention, the Family Court providently exercised its discretion, after reviewing the appropriate factors, in declining to exercise jurisdiction of this matter since Virginia is the more appropriate and convenient forum (see Domestic Relations Law § 76-f; Vanneck v Vanneck, 49 NY2d 602, 609-610 [1980]; Clark v Clark, 21 AD3d 1326, 1327-1328 [2005]; Matter of Koch v Andres, 295 AD2d 609, 610 [2002]; Matter of Persaud v Persaud, 293 AD2d 480, 481 [2002]). Crane, J.P., Florio, Lifson and Carni, JJ., concur.